Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendment to the drawings filed on February 04, 2022, the objection to the drawings set forth in the non-final office action mailed on November 15, 2021 are hereby withdrawn.
Claim Objections
In light of the amendments to the claims filed on February 04, 2022, the objections to the claims set forth in the non-final office action mailed on November 15, 2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on February 04, 2022, the 112 rejections to the claims set forth in the non-final office action mailed on November 15, 2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1-24 are allowed for the reasons set forth in the non-final office action mailed on November 15, 2021. Furthermore, an updated search and further consideration did not reveal any additional art relevant to the application and that taught the invention as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611